Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 1 of 8 PageID #: 578




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 ROBERT A., 1                             )
                                          )
                         Plaintiff,       )
                                          )
                      v.                  )                No. 1:20-cv-01372-JPH-TAB
                                          )
 KILOLO KIJAKAZI, Acting Commissioner )
 of the Social Security Administration, 2 )
                                          )
                         Defendant.       )


              ENTRY REVIEWING THE COMMISSIONER'S DECISION

        Plaintiff, Robert A., seeks judicial review of the Social Security

 Administration's decision denying his petition for Disability Insurance Benefits

 and Supplemental Security Income. He argues, among other things, that the

 ALJ's decision failed to account for his moderate limitations in concentration,

 persistence, and pace. See dkt. 13 at 4. For the reasons that follow, the

 decision is REVERSED and REMANDED for further proceedings.




 1 To protect the privacy interests of claimants for Social Security benefits, consistent with the

 recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States Courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security
 judicial review opinions.
 2 Under Federal Rule of Civil Procedure 25(d), after the removal of Andrew M. Saul from his

 office as Commissioner of the SSA on July 9, 2021, Kilolo Kijakazi automatically became the
 Defendant in this case when she was named as the Acting Commissioner of the SSA.

                                                1
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 2 of 8 PageID #: 579




                                         I.
                               Facts and Background

        Plaintiff applied for Disability Insurance Benefits and Supplemental

 Security Income in March 2017, with an alleged onset date in July 2014. Dkt.

 11-2 at 16. The Social Security Administration ("SSA") denied his application

 at the initial and reconsideration stages. Id. Administrative Law Judge ("ALJ")

 Kevin M. Walker held a hearing on February 19, 2019, and later denied

 Plaintiff's application for benefits. Id. at 16, 36.

        In his decision, the ALJ followed the five-step sequential evaluation in 20

 C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Id. at

 17. Specifically, the ALJ found that:

    •   At Step One, Plaintiff had not engaged in substantial gainful activity
        since the alleged onset date. Dkt. 11-2 at 18.

    •   At Step Two, he had "the following severe impairments: degenerative disc
        disease of the lumbar spine, degenerative joint disease of the bilateral
        knees, hypertension, chronic venous insufficiency with edema in the feet
        and ankles, obesity, depression, anxiety, and cannabis use disorder." Id.

    •   At Step Three, he did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the
        listed impairments. Id. at 19.

    •   After Step Three but before Step Four, he had the RFC "to perform
        sedentary work . . . except lifting, carrying, pushing and pulling 20
        pounds occasionally and 10 pounds frequently; standing or walking for 2
        hours in an 8-hour workday; sitting for up to 6 hours in an 8-hour
        workday; occasional climbing of ramps or stairs; no climbing of ladders,
        ropes or scaffolds; occasional balancing, stooping, kneeling, crouching,
        and crawling, and only occasional interaction with co-workers and the
        public." Id. at 23.

    •   At Step Four, Plaintiff "is unable to perform any past relevant work." Id.
        at 34.


                                           2
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 3 of 8 PageID #: 580




    •   At Step Five, considering Plaintiff's "age, education, work experience, and
        [RFC], there are jobs that exist in significant numbers in the national
        economy" that he can perform. Id. at 35.

                                        II.
                                  Applicable Law

        "The SSA provides benefits to individuals who cannot obtain work

 because of a physical or mental disability." Biestek v. Berryhill, 139 S. Ct.

 1148, 1151 (2019). When an applicant seeks judicial review of a benefits

 denial, the Court's role is limited to ensuring that the ALJ applied the correct

 legal standards and that substantial evidence supports the ALJ's decision.

 Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018).

        The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

 § 404.1520(a)(4)(i)–(v), evaluating in sequence:

        (1) whether the claimant is currently [un]employed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform her past
        work; and (5) whether the claimant is capable of performing work in
        the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

 steps one, two, and three, she will automatically be found disabled. If a

 claimant satisfies steps one and two, but not three, then she must satisfy step

 four." Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995). After step three, but

 before step four, the ALJ must determine a claimant's RFC by evaluating "all

 limitations that arise from medically determinable impairments, even those

 that are not severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The

 ALJ uses the RFC at step four to determine whether the claimant can perform

                                          3
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 4 of 8 PageID #: 581




 her own past relevant work and, if not, at step five to determine whether the

 claimant can perform other work. See 20 C.F.R. § 404.1520(e), (g).

       If the ALJ committed no legal error and substantial evidence supports

 the ALJ's decision, the Court must affirm the benefit denial. Stephens, 888

 F.3d at 327. When an ALJ's decision does not apply the correct legal standard

 or is not supported by substantial evidence, a remand for further proceedings

 is typically appropriate. See Karr v. Saul, 989 F.3d 508, 513 (7th Cir. 2021).

                                        III.
                                      Analysis

       Plaintiff argues that although the ALJ found moderate limitations in

 concentration, persistence, and maintaining pace, he did not properly use

 these findings in his RFC analysis or his hypothetical questions to the

 vocational expert. Dkt. 13 at 20. The Commissioner responds that the ALJ

 properly assessed Plaintiff's limitations and that restricting Plaintiff to

 unskilled jobs adequately accommodated moderate limitations in

 concentration, persistence, and pace. Dkt. 14 at 11–12.

       The ALJ found that Plaintiff "has [a] moderate limitation" in

 concentrating, persisting, or maintaining pace. Dkt. 11-2 at 22. A "moderate

 limitation" means that a person's ability to function "independently,

 appropriately, effectively, and on a sustained basis is fair." 20 C.F.R. Pt. 404,

 Subpt. P, App'x 1, § 12.00F(2)(c) (May 14, 2021). However, the ALJ's opinion

 does not show that he took Plaintiff's limitations into account in the RFC

 analysis. In determining a claimant's RFC, "the adjudicator must consider

 limitations and restrictions imposed by all of an individual's impairments, even
                                           4
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 5 of 8 PageID #: 582




 those that are not 'severe.'" SSR 96-8p, 1996 SSR LEXIS 5, at *14; Villano, 556

 F.3d at 563.

       The Commissioner contends that Plaintiff has not identified "any medical

 source opinion or other objective evidence that would support greater

 restrictions in these areas." Dkt. 14 at 12. However, the ALJ concluded that

 Plaintiff had a moderate limitation in concentration, persistence, and pace

 based in part on Plaintiff's reports that he "did not finish what he started" and

 had "low motivation" and "concentration problems." Dkt. 11-2 at 22, 29. The

 ALJ also gave "great weight" to the findings reached by the State psychological

 consultant Dr. Hill, who found that Plaintiff had moderate limitations in

 concentrating, persisting or maintaining pace after conducting a Psychiatric

 Review Technique assessment. Id. at 32. The ALJ noted that Dr. Hill's findings

 were "consistent with the record as a whole," and that they were affirmed by

 Dr. Neville, Ph.D. Id.

       Once a claimant convinces an ALJ of a limitation supported by the

 record, the ALJ must consider that limitation, no matter how mild, in the RFC

 analysis. See Villano, 556 F.3d at 563 (ALJ "must consider all of the claimant's

 impairments, including impairments that are not severe."). The ALJ thus erred

 when he failed to consider this limitation in the RFC. See O'Connor-Spinner v.

 Astrue, 627 F.3d 614, 621 (7th Cir. 2010) (remand required where ALJ did not

 "refer expressly to limitations on concentration, persistence, and pace.").

       As with the RFC analysis, the ALJ's hypothetical question to the

 vocational expert ("VE") did not mention Plaintiff's limitations in concentrating,

                                         5
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 6 of 8 PageID #: 583




 persisting, or maintaining pace. The ALJ's decision expressly states: "I note

 that while a moderate limitation was found in concentrating, persisting, or

 maintaining pace, a limitation was not included in the hypothetical residual

 functional capacity given to the vocational expert." Dkt 11-2 at 34. But

 "[a]gain, and again, [the Seventh Circuit] ha[s] said that when an ALJ finds

 there are documented limitations of concentration, persistence, and pace, the

 hypothetical questions presented to the [vocational expert] must account for

 these limitations." Winsted v. Berryhill, 923 F.3d 472, 476–77 (7th Cir. 2019)

 (listing cases). When an ALJ's hypothetical does not adequately capture a

 claimant's restrictions on concentration, persistence, and pace, district courts

 should remand the ALJ's decision. See, e.g., Yurt v. Colvin, 758 F.3d 850, 858–

 59 (7th Cir. 2014) (holding that hypothetical question to VE limiting claimant

 to performance of "simple, routine tasks" improperly failed to account for that

 claimant's "temperamental deficiencies and limitations in concentration,

 persistence, and pace").

       Here, the ALJ's first hypothetical to the VE referred only to Plaintiff's

 physical limitations, to which the VE responded with available jobs for a person

 with those limitations. Dkt. 11-2 at 78–79. The ALJ then introduced a second

 hypothetical adding a "limitation of occasional interaction with co-workers and

 the public." Id. This additional limitation did not change the jobs listed by the

 VE. Id. at 80. Neither hypothetical mentioned Plaintiff's limitations in

 concentration, persistence, and pace. See Brinley v. Berryhill, 732 F. App'x

 461, 466 (7th Cir. 2018). And nothing in the record "shows that the VE

                                          6
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 7 of 8 PageID #: 584




 independently reviewed the medical record or heard testimony directly

 addressing those limitations." O'Connor-Spinner, 627 F.3d at 619.

       The ALJ's decision stated that excluding Plaintiff's moderate limitation in

 concentration, persistence, and pace in the hypothetical to the VE was "a moot

 point as the jobs listed by the vocational expert are all unskilled [SVP-2] jobs."

 Dkt. 11-2 at 34. However, the VE's identification of unskilled work was based

 solely on Plaintiff's physical limitations and, as the ALJ's decision expressly

 notes, it did not account for Plaintiff's moderate limitation in concentrating,

 persisting, or maintaining pace. Id. The Seventh Circuit has repeatedly held

 that limiting plaintiffs to unskilled work does not adequately address

 limitations in concentration, persistence, or pace. See O'Connor-Spinner, 627

 F.3d at 620 ("[E]mploying terms like simple, repetitive tasks on their own will

 not necessarily exclude from the VE's consideration those positions that

 present significant problems of concentration, persistence and pace."); see also

 Stewart v. Astrue, 561 F.3d 679, 684–85 (7th Cir. 2008) ("[L]imiting

 hypothetical to simple, routine tasks did not account for limitations of

 concentration, persistence and pace . . . .").

       Because the ALJ's hypothetical referenced only physical restrictions, the

 VE's responsive list of unskilled jobs did not account for all of Plaintiff's

 limitations. See Jelinek v. Astrue, 662 F.3d 805, 813 (7th Cir. 2011); Craft v.

 Astrue, 539 F.3d 668, 677 (7th Cir. 2008) (RFC for "unskilled" work . . . by

 itself does not provide any information about [Plaintiff's] mental condition or

 abilities."). Therefore, because the ALJ did not include Plaintiff's difficulties

                                           7
Case 1:20-cv-01372-JPH-TAB Document 17 Filed 08/31/21 Page 8 of 8 PageID #: 585




 with concentration, persistence, and pace, remand is necessary. See Winsted,

 923 F.3d at 477. 3 The Court's remand should not be interpreted as expressing

 any views as to the merits of Plaintiff's claim for benefits, but only as an

 instruction to address all of Plaintiff's limitations.

                                          IV.
                                       Conclusion

       The Court REVERSES AND REMANDS the ALJ's decision denying the

 Plaintiff benefits. Final judgment will issue by separate entry.

 SO ORDERED.

Date: 8/31/2021




 Distribution:

 Catherine Seagle
 SOCIAL SECURITY ADMINISTRATION
 catherine.seagle@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Kirsten Elaine Wold
 HANKEY LAW OFFICE
 kew@hankeylaw.com




 3Because the ALJ's failure to properly address Plaintiff's limitations in concentration,
 persistence, or pace requires remand, the Court declines to address Plaintiff's
 argument regarding fatigue or the necessity of elevating his legs.
                                            8
